


Exhibit 10.57
TRUSTEE COMPENSATION SUMMARY
(effective January 1, 2015)


Annual Retainers
Our non-employee trustees (other than our Chairman) will receive an annual
retainer of $35,000 plus $1,500 per committee meeting. Our Chairman will receive
an annual retainer of $110,000, with no additional compensation for committee
meetings attended. Our Chairman does not sit on any of our committees, but
routinely attends committee meetings in the course of exercising his duties as
Chairman.


Committee Chair Additional Retainers
Our Committee Chairs will receive additional retainers as follows: Audit
Committee, $15,000; Corporate Governance/Nominating Committee, $11,000; and
Compensation Committee, $11,000. Audit Committee members were also paid an
additional retainer of $3,750.


Annual Equity Grant
Our non-employee trustees will receive an annual $100,000 common share grant,
awarded (a) 50% on the earlier of the annual shareholder meeting date or May 15,
and (b) the remaining 50% on December 15. The number of common shares is
determined by the closing price of the common shares on the date of grant. These
common shares vest immediately but are restricted in transfer so long as the
trustee serves on the Board.


DCP
Washington REIT has adopted a non-qualified deferred compensation plan for
non-employee trustees which was amended and restated effective October 22, 2013.
The plan allows any non-employee trustee to defer a percentage or dollar amount
of his or her cash compensation and/or all of his or her share compensation.
Cash compensation deferred is credited with interest equivalent to the weighted
average interest rate on Washington REIT's fixed rate bonds as of December 31 of
each calendar year. The non-employee trustee may alternatively elect to
designate that all of his or her annual board retainer and/or all of his or her
share compensation be converted into restricted share units at the market price
of common shares as of the end of the applicable quarter. The restricted share
units are credited with an amount equal to the corresponding dividends paid on
Washington REIT's common shares. Upon the expiration of a trustee's service, the
deferred compensation plus earnings can be paid in either a lump sum or, in the
case of deferred cash compensation only, in installments pursuant to a prior
election of the trustee. Compensation deferred into restricted share units is
paid in the form of shares. Upon a trustee's death, the trustee's beneficiary
will receive a lump sum pay out. The plan is unfunded and payments are to be
made from general assets of Washington REIT.




